Title: From James Madison to Albert Gallatin, 11 April 1804
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, 11th. April 1804.
I have the honor to enclose a copy of a letter I propose to write to Mr. Erving, Agent of Claims in London, and the draft of a notification to be published in the Newspapers, as therein expressed. The transfer of the monies received on account of the adventures of Masters and Seamen of captured Vessels, for which restitution has been decreed, from London to this City, in the manner explained, will depind [sic] upon your approbation and cooperation: I shall therefore suspend forwarding the letter until you are pleased to intimate your opinion. The considerations which appear to render this transfer desireable, are a wish to facilitate the receipt of the money by the real persons to whom it is due, and who from the nature of their occupation and smallness of the sums to be received by each individual, might meet with insuperable obstacles in the way of receiving it from London: & 2ndly. as many of them never apply for payment at all, owing to death dispersion in foreign Countries and other circumstances, the money ought to be deposited with the Treasury rather than a Banker or Agent abroad. I am &c.
James Madison
